     Case 1:19-cv-00206-DAD-EPG Document 55 Filed 08/06/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN PAUL JONES MURPHY,                        Case No. 1:19-cv-00206-DAD-EPG (PC)

12                        Plaintiff,
                                                     ORDER CONTINUING SETTLEMENT
13             v.                                    CONFERENCE

14    R. RODRIGUEZ, et al.,                          Date: September 17, 2020
                                                     Time: 10:30 a.m.
15                        Defendants.
16

17            This matter is set for a settlement conference before the undersigned on September 1,

18   2020. (Doc. 36.) In light of the COVID-19 pandemic, the conference will be held via Zoom

19   videoconference. (Doc. 54.) According to defense counsel, the necessary video equipment at

20   California State Prison, Corcoran, where Plaintiff is incarcerated, is not available on September 1,

21   2020. Accordingly, the Court continues the settlement conference to September 17, 2020, at

22   10:30 am.

23
     IT IS SO ORDERED.
24

25   Dated:     August 5, 2020                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
